Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, Figures 1-16, 18-19, claims 1-8, 14-16 in the reply filed on 11/03/2022 is acknowledged.

Claims 9-13, 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/03/2022.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 15 recites that “the blade comprises a non-cutting edge”.  The non-cutting edge is not identified in the original disclosure. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the non-cutting edge, claim 15, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-8, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grosh et al. (U.S. Patent 7,464,470), herein referred to as Grosh.  In regards to claim 1, Grosh discloses a cutting system (fig. 3) configured to pierce and cut a surface, comprising: a blade holder (12); a blade (40; fig. 5) coupled to the blade holder; a non-cutting surface (e.g. molding 36 / peripheral surface of the casing 12); wherein the blade comprises a first cutting edge (42) and a first piercing edge (hook shaped tip 44); and wherein, as the cutting system is moved across the surface in a first direction, the blade is configured to (i) pierce the surface with the first piercing edge (44) when the non-cutting surface (36) is rotated against the surface and the blade holder is rotated to a first rotated position (when 44 first makes contact with the surface), and (ii) cut the surface with the first cutting edge (42)when the blade holder is further rotated from the first rotated position to a second rotated position (continued rotation of 36 against the surface will engage the cutting edge 42 with the surface in the same manner as Applicant’s invention).  
In regards to claim 2, Grosh discloses wherein the blade comprises a first half and a second half, and wherein the first piercing edge is disposed in the first half, and the first cutting edge is disposed in the second half.  

    PNG
    media_image1.png
    429
    529
    media_image1.png
    Greyscale

In regards to claim 5, Grosh discloses wherein the blade comprises a first half and a second half, and wherein the first piercing edge and the first cutting edge are disposed in the first half.  

    PNG
    media_image2.png
    429
    582
    media_image2.png
    Greyscale

In regards to claim 8, Grosh discloses wherein the non-cutting surface (36) is disposed on the blade holder (12).  
In regards to claim 14, Grosh discloses cutting system for a cutting device to pierce and cut a surface (fig. 5), comprising: a blade (40) having a first cutting edge (42) and a first piercing edge (44); a non-cutting surface (36) disposed on a blade holder (12) coupled to the blade (40); and wherein the non-cutting surface (36) is sized and dimensioned to position (i) the first piercing edge (44) to pierce the surface when the non-cutting surface (36) is rotated against the surface to a first rotated position (similar to Applicant’s invention), and (ii) the first cutting edge (42) to cut the surface when the non-cutting surface is rotated against the surface from the first rotated position to a second rotated position (continued rotation of 36 against the surface will engage the cutting edge 42 with the surface in the same manner as Applicant’s invention).  
In regards to claim 15, Grosh discloses wherein the blade comprises a non-cutting edge (curved/ flat back edge of 40, beyond the tip 44), and wherein the non-cutting surface is sized and dimensioned to position the non-cutting edge to contact the surface as the non-cutting surface is being rotated to the first rotated position.  
In regards to claim 16, Grosh discloses wherein the blade comprises a first half and a second half, and wherein the first piercing edge and the first cutting edge are disposed in the first half.  

    PNG
    media_image2.png
    429
    582
    media_image2.png
    Greyscale





Claims 1, 5-8, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook, Jr (U.S. Patent 2,835,031), herein referred to as Cook.  In regards to claim 1, Cook discloses a cutting system (fig. 1) configured to pierce and cut a surface (C), comprising: a blade holder (handle 3); a blade (15) coupled to the blade holder(3); a non-cutting surface (recess 7); wherein the blade comprises a first cutting edge (19) and a first piercing edge (tip of 19); and wherein, as the cutting system is moved across the surface in a first direction, the blade is configured to (i) pierce the surface with the first piercing edge (tip of 19) when the non-cutting surface (7) is rotated against the surface and the blade holder is rotated to a first rotated position (when 7 first makes contact with the surface of C), and (ii) cut the surface with the first cutting edge (19) when the blade holder is further rotated from the first rotated position to a second rotated position (continued rotation against the surface C will first engage the tip and then the cutting edge  with the surface).  
In regards to claim 5, Cook discloses wherein the blade comprises a first half and a second half, (edges 19 and 21 define the first and second symmetric halves), and wherein the first piercing edge (tip of 19) and the first cutting edge (19) are disposed in the first half (the side of 19).  
In regards to claim 6, Cook discloses wherein the blade comprises a second cutting edge (21) and a second piercing edge (tip of 21), and wherein the second cutting edge and the second piercing edge are disposed in the second half.  
In regards to claim 7, Cook discloses wherein, as the cutting system is moved across the surface in a second direction (e.g. placing the cable in the recess 11; rotating in an opposite direction cc vs ccw or vice versa), the blade is configured to (i) pierce the surface with the second piercing edge (tip of 21) when the non-cutting surface is rotated against the surface and the blade holder is rotated to a third rotated position, and (ii) cut the surface with the second cutting edge (21) when the blade holder is further rotated from the third rotated position to a fourth rotated position.  (continued rotation against the surface C will first engage the tip and then the cutting edge with the surface).  
In regards to claim 8, Cook discloses wherein the non-cutting surface (7) is disposed on the blade holder (3).  
In regards to claim 14, Cook discloses cutting system for a cutting device to pierce and cut a surface (fig. 1), comprising: a blade (13) having a first cutting edge (19) and a first piercing edge (tip of 19); a non-cutting surface (7) disposed on a blade holder (3) coupled to the blade (13); and wherein the non-cutting surface (7) is sized and dimensioned to position (i) the first piercing edge (tip of 19) to pierce the surface (C) when the non-cutting surface (7) is rotated against the surface (C) to a first rotated position (initial piercing by the tip), and (ii) the first cutting edge (19) to cut the surface when the non-cutting surface is rotated against the surface from the first rotated position to a second rotated position (continued rotation of the tool against the surface C will engage the cutting edge 19 along the circumference of the cable).  
In regards to claim 15, Cook discloses wherein the blade comprises a non-cutting edge (top flat edge beyond the tip), and wherein the non-cutting surface (7) is sized and dimensioned to position the non-cutting edge to contact the surface as the non-cutting surface is being rotated to the first rotated position (fig. 2)  
In regards to claim 16, Cook discloses wherein the blade comprises a first half and a second half, and wherein the first piercing edge and the first cutting edge are disposed in the first half, (edges 19 and 21 define the first and second symmetric halves).


Claims 1-8, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider (U.S. Patent 9,717,254).  In regards to claim 1, Schneider discloses a cutting system (fig. 1) configured to pierce and cut a surface (e.g. dough), comprising: a blade holder (roller 2); a blade (4) coupled to the blade holder (2); a non-cutting surface (surface of 2); wherein the blade comprises a first cutting edge (first rounded edge annotated below) and a first piercing edge (a second rounded edge annotated below); and wherein, as the cutting system is moved across the surface in a first direction, the blade is configured to (i) pierce the surface with the first piercing edge when the non-cutting surface (2) is rotated against the surface and the blade holder is rotated to a first rotated position, and (ii) cut the surface with the first cutting edge when the blade holder is further rotated from the first rotated position to a second rotated position (continued rotation of 2 against the surface (e.g. dough) will engage the entire cutter 4 with the surface.  It is considered that the entire blade edge both pierces the top of the dough and cuts through the surface. 

    PNG
    media_image3.png
    955
    1277
    media_image3.png
    Greyscale

In regards to claim 2, Schneider discloses wherein the blade comprises a first half and a second half (defined by the annoted dashed line above), and wherein the first piercing edge is disposed in the first half (left side), and the first cutting edge is disposed in the second half (right side). It is noted that although in this interpretation the piercing egde is on both sides of the dashed lines, that does not negate the fact that it is on the first side.  
In regards to claim 3, Schneider discloses wherein the blade comprises a second cutting edge (annotated below) and a second piercing edge (annotated below), and wherein the second cutting edge is disposed in the first half, and the second piercing edge is disposed in the second half.  


    PNG
    media_image4.png
    961
    1540
    media_image4.png
    Greyscale





In regards to claim 4, Schneider discloses wherein, as the cutting system is moved across the surface in a second direction, the blade is configured to (i) pierce the surface with the second piercing edge when the non-cutting surface is rotated against the surface (dough) and the blade holder is rotated to a third rotated position, and cut the surface with the second cutting edge when the blade holder is further rotated from the third position to the fourth rotated position (as annoted above; the cutting blade will pierce/cut from the top to the bottom of the blade as it is rotated in a clockwise direction, and rotate from the bottom to the top of the blade as it is rotated in a CCW direction). 
In regards to claim 5, Schneider discloses wherein the blade comprises a first half and a second half, and wherein the first piercing edge and the first cutting edge are disposed in the first half (as annotated below).  

    PNG
    media_image5.png
    956
    1583
    media_image5.png
    Greyscale


In regards to claim 6, Schneider discloses wherein the blade comprises a second cutting edge and a second piercing edge, and wherein the second cutting edge and the second piercing edge are disposed in the second half (as annotated above).  
In regards to claim 7, Schneider discloses wherein, as the cutting system is moved across the surface in a second direction (e.g; rotating in an opposite direction cc vs ccw or vice versa), the blade is configured to (i) pierce the surface with the second piercing edge (annotated above) when the non-cutting surface is rotated against the surface and the blade holder is rotated to a third rotated position, and (ii) cut the surface with the second cutting edge (annotated above) when the blade holder is further rotated from the third rotated position to a fourth rotated position.  (continued rotation against the surface  will first engage the cutter to the dough from the bottom to the top rather than the top to the bottom).  
In regards to claim 8, Schneider discloses wherein the non-cutting surface (2) is disposed on the blade holder (3).  
In regards to claim 14, Schneider discloses a cutting system for a cutting device to pierce and cut a surface (fig. 1), comprising: a blade (4) having a first cutting edge (annotated below) and a first piercing edge (annotated below); a non-cutting surface (surface of 2) disposed on a blade holder (2) coupled to the blade (4); and wherein the non-cutting surface (2) is sized and dimensioned to position (i) the first piercing edge (annotated below) to pierce the surface (dough) when the non-cutting surface (2) is rotated against the surface (dough) to a first rotated position (initial piercing by the tip), and (ii) the first cutting edge to cut the surface when the non-cutting surface is rotated against the surface from the first rotated position to a second rotated position (continued rotation of the tool against the surface will engage the cutting edge along the dough).  
In regards to claim 16, Cook discloses wherein the blade comprises a first half and a second half, and wherein the first piercing edge and the first cutting edge are disposed in the first half.

    PNG
    media_image5.png
    956
    1583
    media_image5.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724